Case 5:20-cv-01059-MWF-MRW Document 7 Filed 05/29/20 Page 1 of 2 Page ID #:3
Case 5:20-cv-01059-MWF-MRW Document 7 Filed 05/29/20 Page 2 of 2 Page ID #:4




      Plaintiff’s abbreviated civil complaint alleges that he is entitled to recovery
from a historic (2013) class action case involving Riverside County jails. The
complaint is unintelligible, and pleads no facts to support a claim regarding any
alleged misconduct, class membership, or comprehendible cause of action.

       The Court notes Plaintiff’s history of filing frivolous actions in this district
court. See Butler v. County of Riverside, ED CV 16-424 MWF (AJW) (C.D. Cal.)
(“no discernable facts”); Butler v. Sheriff Dep’t, ED CV 13-2137 UA (SH) (C.D.
Cal.) (“patently factually frivolous”); Butler v. Sheriff Dep’t, ED CV 13-2153
MWF (AJW) (C.D. Cal.) (“allegations were indecipherable”).
